 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   MARIA PATENAUDE,                                     Case No.: 19-CV-01548 W (JLB)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 14]
12   MERIDIAN FINANCIAL SERVICES, et
     al.,
13
                                      Defendants.
14
15
              Parties have filed a joint motion to dismiss with prejudice. [Doc. 14.] Good cause
16
     appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17
     PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18
     costs.
19
20
              IT IS SO ORDERED.
21
22
23   Dated: December 6, 2019
24
25
26
27
28

                                                      1
                                                                                19-CV-01548 W (JLB)
